 In the Matter Of VIRGINIABRIDGECOMPANYandUNITED STEELWORKERSOF AMERICA,C. I. O.Case No. 5-R-1648.-Decided November 16, 1944Mr. Thomas S. Marshall,of Roanoke, Va., for the Company.Mr. Robert Boyer,of Lynchburg, Va., for. the C. I. O.Mr. C. C. Cochran,of Roanoke, Va., for the I. A. M.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofVirginia Bridge Company, Roanoke, Virginia, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before George L. Weasler, Trial Examiner.Said hearing was held at Roanoke, Virginia, on October 19, 1944.The Trial Examiner granted a motion to intervene made by Inter-national Association of Machinists, Lodge No. 942, A. F. L., hereincalled the I. A. M. The Company, the C. I. 0., and the I. A. M.appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.At the close of the hearing the I. A. M. moved to dismissthe petition on the ground that its contract with the Company con-stitutes a bar to this proceeding.The Trial Examiner referred themotion to the Board.The motion to dismiss is hereby denied, forreasonshereinafter set forth.All parties were afforded an oppor-tunity to file briefs with the Board.59 N. L.R. B.. No. 64.303I618683-45--vol. 59-21 -304DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYVirginia Bridge Company is a New Jersey corporation operatingplants located at Roanoke, Virginia, Birmingham, Alabama, andMemphis, Tennessee.The only plant involved in this proceeding isthe one located at Roanoke, Virginia, where the Company is engagedin the manufacture of landing boats and bridge panels for the armedforces of the United States Government.The Company is a whollyowned subsidiary of the United States Steel Corporation.During thefiscal year ending June 30,1944, the Company purchased raw materials,consisting of rolled steel, fuel oil, and coal, valued in excess of $2,500,-000 of which approximately 90 percent was purchased and shipped toitsplant at Roanoke, from points outside the State of Virginia.During thesameperiod, the Company's finished products were yaluedin excessof $8,000,000, of which 90 percent was sold and shipped topoints outside the State.The- Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company._International Association of Machinists, Lodge No. 942, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1944, the C. I. O. notified the Company that it represented amajority of the employees in an appropriate unit and requested recog-nition as their exclusive bargaining representative; the Companyrefused recognition, stating it was under contract with the I. A. M.On July 15, 1944, the C. 1. 0. filed the_petition herein.The Company and the I. A. M. entered into a collective bargainingcontract' on November 23, 1943, after the I. A. M. had won a consentelection held on August 24, 1943.1The contract provided that it wasto be in effect for a period of 1 year, and thereafter from year to year,unless either party gave notice of a desire to amend or terminate thecontract 30 days prior to the annual termination date.The I. A. M.1Matter of Virginia Bridge Company,Cases Nos.5-R-1336 and 1339. VIRGINIA BRIDGECOMPANY305contends that the contract bars the instant proceeding.However,since the request for recognition by the C. I. 0. was presented to theCompany, and the petition filed, prior to the automatic renewal date ofthe contract, we find that the contract is not a bar to the presentproceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0. represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulated as to the composition of the appropriate unit,except for one employee, A. T. Whitlock.The I. A. M. would includehim, whereas the C. I. 0. and the Company seek his exclusion fromthe unit because of his alleged supervisory status.Whitlock, who is directly responsible to the superintendent, is incharge of five employees in the labor gang department.He assignswork and turns in time reports as do the foremen.The I. A. M. con-tends that Whitlock has been a member of their organization forapproximately 11 years, and has been regarded as a carpenter.Therecord shows, however, that Whitlock has authority to recommendthe shifting of the men in his crew from one department to another,and effectively to recommend their discharge.We shall exclude him.'We find that all production and maintenance employees, includinginspectors, leadmen,4 and shipping department employees of the Com-pany, but excluding salaried and clerical employees, the head shippingclerk, draftsmen, drafting engineers, designers, foremen, assistantforemen, the chief inspector,b supervisor of the labor gang,° watchmen,and guards, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2The Board agent reported that the C.I.O. submitted 537 application for membershipcards, all dated subsequent to August 1943, and that there are approximately 1,150 em-ployees in the appropriate unit.The I.A. M. relies on its current contract for its interestin the proceeding.3T$e exclusion of Whitlock does not warrant the assumption,as made by the I. A. M.In its brief, that Whitlock is thereby deprived of any insurance benefits accruing from hismembership in the I. A. M.4 The record shows, and we find, that leadmen do not possess supervisory authoritywithin our customary definition thereof.°W. B. Felty.° A. T. Whitlock. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the .limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9 of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Virginia BridgeCompany, Roanoke, Virginia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by United Steelworkers ofAmerica, C. 1. 0., or by International Association of Machinists, LodgeNo. 942, A. F. L., for the purposes of collective bargaining, or byneither.